COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 JAVIER BORGARO,                                                 No. 08-12-00279-CV
                                                  §
                        Appellant,                                   Appeal from
                                                  §
 v.                                                              383rd District Court
                                                  §
 SARA ALVAREZ-BORGARO,                                         of El Paso County, Texas
                                                  §
                        Appellee.                               (TC # 2010-CM-8109)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the joint motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed with prejudice, in accordance with

the opinion of this Court. We therefore dismiss the appeal. We further order Appellant to pay

all costs of this appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF JUNE, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating